WILL WI&ON
.---    ~ENERAX.
                              August 1, 1957
                        .,.
   HonorablaHenry iad.              OpinionN6. W-112
   +j.strlct~Attorney
    Dallas,Texas                    Ret The llablJky~.ofthe Dallas
                                        Countyl@.pltalMetrlct for
                                        nsgllg.nt:'~aots
                                                      0r its~employ-
                                        ebs.and~.tb*uthority.to.
                                                               pur-'
                                        chase publicllabllltyin;.
                                        suranoei
             You han:mabmltt.dfor our cawideratloa certain ues-
    tlons catcerningth..operatlonof the Dal&. CountyHorpltaP
    Dl.tPl&t.~Th.~.fir.t..lnvolv..
                                the llabllltf~~of
                                                tbe'hoepltaldla-
  . IxLotfor ~in~urles2e.ultingfrom the wgllgent~~otr or:aalprao-
   .ttaui%lt. ,mgentl,br.aploy.88.
                                              was araatedunder
             ~Th.Dalla.Coonti Hoepltal-Qieiklot
   the.aukhorlty.oSSeat10114 oi.Art1al.r
                                       I&M the TexasCanatltu-
   tlon in themuner pravid8d bp,We Tezu%eglulature ln 4rtlcle
   44!h, Veraon'Civil6tatuter..
                              .Tbr~ho8pltaldlatrl8t
                                                1.r88-
    tabllehedbp an ~leatl~4nlt$gtqd'.ifherby a petltlco.           of 100
    reeidelft  quallfledp.rop&ty~ta%pay$~~    voterrorby a motion of
   --the'~Oara\i.&o!iers'~C@urti::. Ofiq.,
                                        .rtr8ate,d
                                                ~Xhe..hospltal  district
    m+rroUw.kithar~     county;ofclty+&iity lbpitrl dlstrlcte'.      ., The
 :.'dlsttiiot: hae'.th.,pwer.oStmtlm       to'#mutent of‘seventy-
   :flveoedts.peron. hundreddollarvaluation eucbtax to be lev-
    led.bythe;Count$     Taz-Assessor Colleotor. a&oollected     ln~the.
  ‘~.stie. mauuer. aa~aouuty~tuee. .TheCoiml8eloners~      Court of the
   :Q0&~h~si~th~.~poif.r    ta~lssu~and~'iill.~obllgatl~ns   of.the hos;
    'pltal3litzlct    for cwrtruatl*,    'purchare,or enlargement    ,of:a
    ho&ta1,or,hospltal~.ystei,after an electionauthorlalng:            suoh
           .           ., ',
             The Board of Msnigere'6ithe.hospltaldistrictl@ ap-
    olntedby the Commla.lon.rs  I-Courtof the aounty their dutler
   1ring to manage,controlaud-admlnlster    the hosplgalsysteiof
   the,hosplt8ldi.rtrlctu  ,Tlu statute 8p8altiaallyprovld.8that
   the Board of,Managersahall-&av..th.   parerto mi. and be sued.
   Zhaddltlo~ .fh.hO8plttaf.~dilrtrlat 1. g1V.n thi right and.~pwe,r
   of eminent&aul+
            The mcordr of hoepltaldistrictsorganizedunder this
   statuteare subjectto inspectionby the 8tate Departmentof
Honora&     Henry Wade, page 2        (Ww-112)


Health and the Commissioners1 Cotirt of the county, and the ap-
propriate prosecuting   attorney for the county Is charged with
the duty of representing    the hospital district in all legal
rmatters.
              There Is little     doubt but that a hospital       district
 created under the provlslons        of this statute is a governmental
 entity..., Because of the vieu we take as to the nature of Its
purpose irhd operation,       It is unnecessary foti.ua to ~detexmlue~
Its ‘exact nature.       The courts of Texas have consistently           held
that the furnishing       of hospital    services by a munlcipallty         ,or
county c?nrtltutes       a governmental function.        Gltv of wv.
-,~..107~      fi.W.2d 872 (Tex.Comm.App. 1937). Gartman v. Cltv of
&&&~Q,...,IXJ~ S.%2d 879 (Tex.Comm.App. 1935).             Since the actl-
vity of operatlng a public hospital           of this-type    is a govern-
mental actavlty,      no llablllty    will attaoh for the neglluent
acts.of     the servauts or e111ploy8es of a hospital        district,     (41
C. J.S. Hospitals Section 8, Annotation 25 A.L.B.2d 203);m
             a Falls ‘(I. Bob-,     ,121 Tax. 133, 46 8.U.2d 965
                  of Dallas v. @&$&, supra; &&man v. Cltv of Q-




            The~ef&e;  we conclude that the Dallas County Hospl-
tal District,   being engaged in a governmental function only,
la not liable for the negligent    acts or malpractice  oi Its
agents or employees.
          Your second question asks whether, ii our answer to’
the flrst question doer not lmpose*llablllty   on the hospital
di&rlct,  the hospital district, has authority  to Issue a vouch-
er ln paymu+ of preniums on pub&? 1labIlIty     lneuranoe wll-
Cl8S i
            Bectlou 52 or Article      III or the Teucas Constitution
governs   this question,    ad reads as follows8       .
                                                     ?
             “The Legislature    shall have no power to au-
      thorize any county      city,   town or other political
      corporattin   or sub&vision      of the State to lend
      Its credit or to gr*t       public money or thing of
      value in aid of, or to any lndlvldual~        aasocla-
      tlon or corporation     whatsoever’,   . . .’
Honorable       Henry Uade, page 3    (WI+112)


           This office  has consistently     held, and prdperly so,
that the Commlssloners I Court of a county does not have au-
thority  to purchase public llablllty     insurance covering the
operation of governmental functions      in which the county would
not be liable for the ‘negligent    acts of its servants.
lons S-55,v-763,    O-1922 and O-5567.     We think these ho%&
apply to your inquiry.    You are,   therefore,    advised that the
Board of Managers of the Dallas County Eospltal         Mstrlot  does
not have authority to purchase public liability         insurance cov-
erage on the oper&lons    of the &strict.            -
                 The personal views of the Attorney Oenerel on this
subject        are expressed in a dissent to     nett v. Brown Counte
Mstrlct,         153 Tax. 599, 272 S.W.2d 49     954) .
          ‘We exprese our appreciation    to Assistant District
Attorney John Webster for his able brief which uas marthelpful
to our ofrlce * the preparation     or this oplnlon.


             The Poller County Hospital District       1s not lle-
      ble for the negligent      act8 or malpractice    of its
      agents or employees.       The Hoapltal Dletrlot    cannot
      legally   purchase llablllty    insurance. ~ovarlng~lts
      operations.8ectlon 52, ,Artlole XII, Texas Constltu-
      tion.



      .:‘,:’




JHH:staub



8; Oredy Chtidlir       , Chalrmaa
Y. V. Geppert                     .                      ..
                        .
Wellace Finfrock               ‘
B. H. Tlmmlns, Jr.
RRVIEYBOFOR Ta          ATTORNBY
                               ORNRRAL
BY:     &o;      P. Blackburn